14-4672
     Mehmood v. Lynch
                                                                                         BIA
                                                                               Christensen, IJ
                                                                                A88 426 889

                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals for
 2   the Second Circuit, held at the Thurgood Marshall United States
 3   Courthouse, 40 Foley Square, in the City of New York, on the
 4   7th day of September, two thousand sixteen.
 5
 6   PRESENT:
 7            JON O. NEWMAN,
 8            DENNIS JACOBS,
 9            GERARD E. LYNCH,
10                 Circuit Judges.
11   _____________________________________
12
13   ZAFAR MEHMOOD, AKA MEHMOOD ZAFAR,
14   AKA ZAFIR MEHMOOD, AKA RAJA QASIM,
15   AKA ZAGAR MEHMOOD, AKA OSIN RAJA,
16             Petitioner,
17
18                      v.                                           14-4672
19                                                                   NAC
20   LORETTA E. LYNCH, UNITED STATES
21   ATTORNEY GENERAL,
22            Respondent.
23   _____________________________________
24
25   FOR PETITIONER:                     John W. Reeves, New York, N.Y.
26
27   FOR RESPONDENT:                     Benjamin C. Mizer, Principal Deputy
28                                       Assistant Attorney General; Anthony
29                                       P. Nicastro, Acting Assistant
30                                       Director; Bernard A. Joseph, Trial
1                                    Attorney, Office of Immigration
2                                    Litigation, United States
3                                    Department of Justice, Washington,
4                                    D.C.
5
6        UPON DUE CONSIDERATION of this petition for review of a

7    Board of Immigration Appeals (“BIA”) decision, it is hereby

8    ORDERED, ADJUDGED, AND DECREED that the petition for review is

9    DENIED.

10       Petitioner Zafar Mehmood, a native and citizen of Pakistan,

11   seeks review of a November 14, 2014, decision of the BIA,

12   affirming a January 14, 2013, decision of an Immigration Judge

13   (“IJ”) denying Mehmood’s application for asylum, withholding

14   of removal, and relief under the Convention Against Torture

15   (“CAT”).    In Zafar Mehmood, No. A88 426 889 (B.I.A. Nov. 14,

16   2014), aff’g No. A88 426 889 (Immig. Ct. N.Y. City Jan. 14,

17   2013).    We assume the parties’ familiarity with the underlying

18   facts and procedural history in this case.

19       We review the IJ’s decision as modified by the BIA.          Xue

20   Hong Yang v. U.S. Dep’t of Justice, 426 F.3d 520, 522 (2d Cir.

21   2005).      The    applicable    standards   of   review   are   well

22   established.      8 U.S.C. § 1252(b)(4)(B); see also Yanquin Weng

23   v. Holder, 562 F.3d 510, 513 (2d Cir. 2009).       Mehmood does not

24   challenge the agency’s denial of CAT relief on appeal.            See

25   Norton v. Sam’s Club, 145 F.3d 114, 117 (2d Cir. 1998) (“Issues

                                        2
1    not sufficiently argued in the briefs are considered waived and

2    normally will not be addressed on appeal.”).

 3   I.     Past Persecution
 4
 5          The BIA has defined persecution as “a threat to the life

6    or freedom of, or the infliction of suffering or harm upon, those

7    who differ in a way regarded as offensive.”           Matter of Acosta,

8    19 I. & N. Dec. 211, 222 (B.I.A. 1985), overruled on other

9    grounds by INS v. Cardoza-Fonseca, 480 U.S. 421 (1987); accord

10   Ivanishvili v. U.S. Dep’t of Justice, 433 F.3d 332, 342 (2d Cir.

11   2006).    A past persecution finding can be based on harm other

12   than      threats     to     life        or     freedom,      including

13   “non-life-threatening violence and physical abuse,” Beskovic

14   v. Gonzales, 467 F.3d 223, 226 n.3 (2d Cir. 2006), but the harm

15   must be sufficiently severe to rise above “mere harassment,”

16   Ivanishvili, 433 F.3d   at   341.        The   difference   between

17   harassment and persecution is “necessarily one of degree that

18   must be decided on a case-by-case basis.”             Id.

19          The agency did not err in finding that Mehmood’s past harm

20   did not rise to the level of persecution.           See Ivanishvili, 433
21 F.3d at 341.    Mehmood testified that he was never physically

22   harmed by political opponents in Pakistan, and the agency

23   reasonably concluded that the unfulfilled threats he received

24   did not amount to persecution.            See Ci Pan v. U.S. Att’y
                                         3
1    General, 449 F.3d 408, 412-13 (2d Cir. 2006) (“This Court, and

2    others, previously have rejected similar claims involving

3    ‘unfulfilled’ threats.” (collecting cases)); Guan Shan Liao v.

4    U.S. Dep’t of Justice, 293 F.3d 61, 70 (2d Cir. 2002) (stating

5    that a “threat of detention . . . itself . . . is not past

6    persecution”).    Mehmood offers no evidence linking the one

7    episode he refers to that arguably rises above this level, the

8    alleged arson of his family home when he was no more than two

9    years old, to any political motive, and his testimony at his

10   hearing   is   insufficient   to       suggest    that   the   fire   was

11   intentionally set, or even that it was targeted at his family,

12   rather than being part of a general conflagration in the city.

13   The agency, on this record, reasonably determined that Mehmood

14   did not suffer past persecution.        See Ivanishvili, 433 F.3d at

15   341; Mei Fun Wong v. Holder, 633 F.3d 64, 72 (2d Cir. 2011) (“We

16   have emphasized that persecution is an extreme concept that does

17   not include every sort of treatment our society regards as

18   offensive.” (internal quotation marks and citations omitted)).

19   II. Well-Founded Fear of Persecution
20
21       Absent     past   persecution,       an      alien   may   establish

22   eligibility for asylum by demonstrating a well-founded fear of

23   future persecution.    8 C.F.R. § 1208.13(b)(2).           To establish

24   a well-founded fear, an applicant must show that he subjectively
                                        4
1    fears persecution and that his fear is objectively reasonable.

2    Ramsameachire v. Ashcroft, 357 F.3d 169, 178 (2d Cir. 2004).

3           The agency reasonably concluded that Mehmood failed to

4    establish an objectively reasonable fear of persecution based

5    on his past or prospective political activities in Pakistan.

6    See Jian Xing Huang v. INS, 421 F.3d 125, 129 (2d Cir. 2005)

7    (“In the absence of solid support in the record . . . , [an

8    applicant’s] fear is speculative at best”); Hongsheng Leng v.

9    Mukasey, 528 F.3d 135, 143 (2d Cir. 2008) (“[T]o establish a

10   well-founded fear of persecution in the absence of any evidence

11   of past persecution, an alien must make some showing that

12   authorities in his country of nationality are either aware of

13   his activities or likely to become aware of his activities.”).

14   Mehmood’s past political activities were limited to election

15   campaigning in 1986 and 1987; he left Pakistan in 1989; he did

16   not engage in any political activities in the United States;

17   he did not describe what any future political activities might

18   entail; and, to the extent he feared harm based on his father’s

19   political activities, his father had died more than thirty years

20   ago.    The agency, on this record, did not err in concluding that

21   Mehmood    failed   to   meet   his   burden   of   demonstrating   a

22   well-founded fear of persecution.        See Jian Xing Huang, 421
23 F.3d at 129; Hongsheng Leng, 528 F.3d at 143.
                                       5
1        Because Mehmood failed to demonstrate past persecution or

2    a well-founded fear of persecution, the agency did not err in

3    denying asylum and withholding of removal.   See Ramsameachire,

4 357 F.3d at 178 (explaining that an alien who fails to establish

5    his entitlement to asylum “necessarily fails to establish his

6    entitlement to withholding of removal” because withholding of

7    removal entails a higher burden of proof).

8        For the foregoing reasons, the petition for review is

9    DENIED.

10                                FOR THE COURT:
11                                Catherine O’Hagan Wolfe, Clerk




                                    6